DETAILED ACTION
-The examiners amendment to claim 18 below has been updated to fix a typographical error from fir to fit and to remove the underlined portion of cut in the first line.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given via telephone communications with James D. Shaurette on 09/22/2021 and 09/24/2021.
The Claims have been amended as follows:
-Claim 1, Lines 17-18: “wherein the cutting device further comprises a removable guard substantially recessed inside the annular support body for engagement with the annular support body and alignment with a longitudinal axis of the annular support body when the cutting device is not in use.
-Claim 18, Line 11: “an interference fit that grips the pipe to be cut, and 
wherein the cutting device further comprises a removable guard substantially recessed inside the annular support body for engagement with the annular support body and alignment with a longitudinal axis of the annular support body when the cutting device is not in use.
substantially recessed inside the annular support body for engagement with the annular support body and alignment with a longitudinal axis of the annular support body when the cutting device is not in use.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the cutting device of claims 1, 18 and 20 including “wherein the cutting device further comprises a removable guard substantially recessed inside the annular support body for engagement with the annular support body and alignment with a longitudinal axis of the annular support body when the cutting device is not in use”.

A review of the closest prior art supports the above as explained in the following reference(s); Bonnette (U.S. Patent No. 6,032,367), Schulz (U.S. Patent No. 5.711.077) and Liu (U.S. Patent Pub. No. 2005/0028388).
- Regarding claim 1, Bonnette teaches a cutting device (10) for cutting a pipe of a set diameter (Abstract), the cutting device comprising an annular support body (14, 16) defining an axial space (24) into which a pipe to be cut can be inserted (Figures 1 and 2), the annular support body formed of a rigid material (Col. 5, Lines 60-63) and comprising a blade-bearing portion (14, 34) and a non-blade-bearing portion (16,26,27), the blade-bearing portion being secured to the non-blade-bearing portion by a hinge mechanism (22) allowing the two portions to be movable between an open position, in which the pipe can be inserted and removed from the body, and a closed position, in 
-Regarding claim 18, Bonnette teaches a cutting device (10) for cutting a pipe of a set diameter (Abstract), the cutting device comprising an annular support body (14, 16) defining an axial space (24) into which a pipe to be cut can be inserted (Figures 1 and 3), the annular support body formed of a rigid material (Col. 5, Lines 60-63) and comprising a blade-bearing portion (14,34) and a non-blade-bearing portion (16,26,27), the blade-bearing portion being secured to the non-blade-bearing portion by a hinge mechanism (22) allowing the two portions to be moveable between an open position and a closed position (Col. 4, Lines 6-10; Figures 1 and 3), wherein at least one of the blade-bearing portion and the non-blade- bearing portion comprises a part-cylindrical inner surface (X1), the part-cylindrical inner surface having a radius less than or equal to a radius of the pipe to be cut so as to provide an interference fit that grips the pipe to be cut (See annotated Figure 3 above).
Regarding claim 20, Bonnette teaches a device (10) for cutting a pipe of a set diameter (Abstract), the cutting device comprising an annular support (14, 16) body defining an axial space (24) into which a pipe to be cut can be inserted (Figures 1 and 3), the annular support body formed of a rigid material (Col. 5, Lines 60-63) and 
Bonnette does not provide a removable guard substantially recessed inside the annular support body for engagement with the annular support body and alignment with a longitudinal axis of the annular support body when the cutting device is not in use.

- Schulz teaches it is known in the art of handheld cutting tools to provide a cutting device (10) with a blade (14, 16) and a removable guard (90) for engagement with an annular support body (12) and alignment with the longitudinal axis of the annular support body when the cutting device is not in use and wherein the removable guard comprises a cap (20) at both ends (Figures 3 and 4; Col. 3, Lines 45-53; Examiner notes the guard 90 is removable via the retaining bolt 20). 
However, Schultz does not provide evidence of the removable guard substantially recessed inside the annular support body for engagement with the annular support body.


Liu does not provide does not provide a removable guard substantially recessed inside the annular support body for engagement with the annular support body and alignment with a longitudinal axis of the annular support body when the cutting device is not in use.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1, 18 and 20.
Claims 2-11, 13-17 and 19 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  10/25/2021Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724